Exhibit 10.30

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 19 day of
August, 1998, by and between Signal Transcriptions Network, Inc., a Maryland
corporation (the “Company”), and Robin K. Stults, a resident of the State of
Maryland (“Employee”).

BACKGROUND

The Company desires to employ Employee as a Regional Vice President and Employee
desires to accept such employment on the terms and conditions herein set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto, intending legally to be
bound, hereby agree as follows:

1. Employment.The Company hereby employs Employee as a Regional

Vice President and Employee hereby accepts such employment for a two (2) year
term commencing the date hereof and expiring on the second anniversary hereof
(the “Term”).

2. Office and Duties.

     a. Duties. During the Term, Employee shall render such services as are
appropriate of a person holding Employee’s position and such other lawful duties
as may from time to time be assigned to Employee by an authorized officer or the
Board of Directors of the Company (“Duties”).

     b. Full Time Employment. During the Term, Employee shall use Employee’s
best efforts to carry out the Duties and other obligations hereunder and devote
Employee’s entire working time to the business and affairs of the Company, and
shall not, in any advisory or other capacity, work for any other individual,
firm or corporation without the prior written consent of the Company.

     c. No Conflicting Agreements. Employee represents and warrants to the
Company that Employee is not subject or a party to any employment agreement,
non-competition covenant, non-disclosure agreement or other agreement, covenant,
understanding or restriction that would prohibit Employee from executing this
Agreement or performing fully the Duties and other obligations hereunder, or
which would in any manner, directly or indirectly, limit or affect the Duties or
other obligations hereunder, other than the agreement she has had with Signal
Transcriptions Network, Inc., which is superseded hereby.

--------------------------------------------------------------------------------

3. Base Salary; Bonus; Options. As compensation for the services that

Employee shall render hereunder, Employee shall be entitled to an annual base
salary of $120,000 (“Base Salary”), payable at such times as is consistent with
the Company’s pay periods for other employees of the Company. The Company may
adjust Employee’s Base Salary based upon her annual performance review, but in
no case shall her salary be reduced from the amount paid in any previous year.
Additionally, Employee (i) shall participate in the Company’s annual short term
cash bonus plan in an amount of up to 20% of total Base Salary (pro rated for
any partial year) and (ii) may receive additional grants under the MedQuist Inc.
1992 Stock Option Plan (the “Plan”). On the date hereof, the Company shall grant
to Employee an option to purchase 30,000 shares of MedQuist Inc. (“MedQuist”)
common stock at an exercise price equal to the closing price of a share of
MedQuist on the NASDAQ Stock Market on the date hereof. Said options shall vest
20% per year over a five year period commencing on the first anniversary of the
date of grant and shall be governed by the terms of the Plan and the attached
stock option agreement, except as otherwise provided herein.

4. Other Benefits. During the Term, Employee will be eligible to participate in
all health and welfare, savings and other benefits plans generally available to
other Regional Vice Presidents of the Company as in effect from time to time,
including, without limitation, the right to participate in the Company’s
Severance Program which is specifically incorporated herein (collectively,
“Benefits”). During the Term, the

Company shall pay the entire premium for family coverage for Employee. Employee
shall be deemed an officer of the Company covered by its director and officer
liability insurance policy and be indemnified to the fullest extent permitted by
law.

5. Reimbursement for Expenses. During the Term, the Company shall reimburse
Employee in full for all reasonable and necessary business and travel expenses
incurred by Employee in connection with the performance of her Duties
(collectively, “Expenses”). In payment for all Expenses relating to business use
of an automobile by Employee, the Company shall pay to Employee a car allowance
of $500.00 per month. Notwithstanding any provision herein to the contrary, the
Company shall reimburse Employee only (i) upon presentation by Employee of
written vouchers or expense statements satisfactorily evidencing such expenses
as may be reasonably required by the Company and (ii) if such expenses are in
accordance with the Company’s policies generally applicable to executives of the
Company.

6. Termination.

     a. Death or Disability. Subject to Section 6.d. below, this Agreement shall
terminate immediately upon Employee’s death. Subject to Section 6.d. below, the
Company may terminate Employee’s employment hereunder in the event of physical
or mental incapacity or disability which renders Employee unable to perform the
Duties for a continuous period of one hundred twenty (120) days or more during
any period of twelve (12) consecutive months (“Disability”).

--------------------------------------------------------------------------------

b. Termination for Cause. Subject to Section 6.d. below, the Company may
terminate this Agreement at any time with cause immediately upon notice to
Employee. Termination for “cause” shall mean discharge of the Employee by the
Company on any of the following grounds:

(i) Employee’s indictment or conviction in a court of law of any crime or
offense that makes Employee unfit for continuing employment, prevents Employee
from performing the Duties or other obligations hereunder or adversely affects
the reputation or business activities of the Company, unless such indictment or
conviction arises from or is based upon Employee’s performance of duties or
activities on behalf of and reasonably believed to be in the best interests of
the Company, and which Employee neither knew or should have known were unlawful;

(ii) Employee’s dishonesty, substance abuse or misappropriation of funds or
property of the Company or;

(iii) Employee’s failure or refusal to perform the Duties or other obligations
hereunder or to comply in all material respects with the lawful directives of
the Company, provided, however, the Company shall first deliver to Employee
notice of such failure or refusal to perform and provide Employee a reasonable
time (not to exceed ten (10) days) in which to cure such failure or refusal; and
provided further, that, once Employee has cured a particular failure or refusal
to perform the Company will not be obligated to again provide notice and an
opportunity to cure in the event of a reoccurrence of such failure or refusal to
perform based upon the same or similar accusations, provided, however, that in
evaluating Employee’s performance, any prior accusations shall not be taken into
account.

Employee may be suspended without pay but with full Benefits in place, during
any investigation the Company is performing of facts or circumstances which the
Company believes, in good faith, may constitute grounds for termination with
cause. Upon the conclusion of any such investigation, Employee shall either be
terminated with cause effective as of the date of suspension or Employee shall
be reinstated with pay, and will be fully reimbursed for back-pay during the
period of suspension.

c. Resignation.Subject to Section 6.d. below, Employee may resign by giving the
Company forty five (45) days’ prior written notice. The Company may waive the
requirement of such notice and accept the resignation as of such earlier date as
the Company deems appropriate in its sole judgment. In the event of a change in
the Employee’s principal place of employment outside of a 50 mile radius of
Columbia, Maryland, or in the event that the Company materially changes or
diminishes Employee’s substantive duties or responsibilities, the Employee may
resign, which resignation shall be treated as a termination without cause for
purposes of determining the obligations of the Company under subsection d.
below.

--------------------------------------------------------------------------------

d. Obligations of the Company Upon Termination.

(i)  Termination for Cause; Resignation; Death or Disability. If the Company
terminates Employee’s employment hereunder for cause, or if Employee resigns, or
if Employee dies or suffers a Disability, the Company shall have no further
obligations to Employee hereunder other than for the payment of (i) accrued but
unpaid salary pro rated through the date of termination or effective date of
resignation (“Accrued Salary”), (ii) any Benefits vested as of such date
(“Vested Benefits”) and (iii) unreimbursed Expenses incurred prior to such date.

(ii)  Termination Without Cause. If, during the Term, the Company terminates
Employee’s employment hereunder without cause, or if the Company changes
Employee’s principal place of employment or materially changes or diminishes
Employee’s substantive duties or responsibilities as provided in paragraph
(6)(c), or Employee ceases to be employed by the Company other than as a result
of termination for cause, resignation, death or disability, the Company shall
have no further obligation to Employee hereunder other than for the payment of
(i) Accrued Salary, (ii) the greater of either Employee’s unpaid salary until
the expiration of the Term, or six (6) months salary based on all cash
compensation awarded to her in the fiscal year immediately prior to such
termination, or if Employee’s compensation would be higher on an annualized
basis, in the fiscal year in which such termination takes place, (iii) any
Vested Benefits, and (iv) unreimbursed Expenses incurred prior to the date of
termination. Employee is to receive the payments described by this paragraph
6(d)(ii) within 10 days of termination. In addition, any options granted
pursuant to Section 3 hereof shall not expire as a result of such termination
and shall vest and be exercisable pursuant to the terms of the underlying stock
option agreement.

7. Restrictive Covenant and Confidentiality; Injunctive Relief.

a. During the Term and any renewals and extensions thereof and, subject to
Section 7.d below, for a period of two (2) years after Employee is no longer
employed or engaged by the Company, Employee shall not, without the prior
written approval of the Board of Directors of the Company, directly or
indirectly through any other person, firm or corporation, whether individually
or in conjunction with any other person, or as an employee, agent,
representative, partner and or holder of any interest in any other person, firm,
corporation or other association:

--------------------------------------------------------------------------------

     (i) solicit, entice or induce any person, firm or corporation who or which
presently is or within three (3) months prior hereto was, or at any time during
Employee’s employment with the Company shall be a client or customer of the
Company to become a client or customer of any other person, firm or corporation,
and Employee shall not approach any such person, firm or corporation for such
purpose or authorize or knowingly approve the taking of such actions by any
other person; or

     (ii) solicit, entice or induce any person who as of the date Employee is no
longer employed by the Company or, within twelve (12) months prior thereto is or
was an employee, statutory employee or independent contractor of the Company to
become employed by any other person, firm or corporation, and Employee shall not
approach any such employee for such purpose or authorize or knowingly approve
the taking of such actions by any other person; or

     (iii) compete with, or encourage or assist others to compete with, or
solicit orders or otherwise participate in business transactions in competition
with those engaged in by the Company anywhere within the United States in which
the Company transacts business (“Competing Business”). For the purposes of this
Agreement, a Competing Business is defined as a business engaged in the medical
transcription business, and specifically does not include hospitals; or

     (iv) lend any credit or money for the purposes of establishing or operating
or assisting any person to establish or operate a business in competition with
the Company, or otherwise give aid or advice to any other person or entity
engaging in any Competing Business; or

     (v) lend or allow her professional skill, knowledge or experience to be so
used by any person or entity which is engaged in a Competing Business.

     Nothing in the foregoing shall prohibit Employee from engaging in any
business that is not a Competing Business after termination of Employee’s
employment with the Company, including the Employee being free to consult in
health information management excluding medical transcription services, or
investing in the securities of any corporation (including a Competing Business)
having securities listed on a national security exchange, provided that such
investment does not exceed 5% of any class of securities of any corporation
engaged in business in competition with the Company, and provided that such
ownership represents a passive investment and that neither Employee nor any
group of persons including Employee, in any way, either directly or indirectly,
manages or exercises control of any such corporation, guarantees any of its
financial obligations, otherwise takes any part in its business, other than
exercising Employee’s rights as a shareholder, or seeks to do any of the
foregoing.

--------------------------------------------------------------------------------

b. Employee acknowledges that, as an employee, Employee will have and has had
access to confidential information of the Company and its predecessors,
including plans for future developments, and information about costs, customers,
potential customers, profits, sales, products, key personnel and
transcriptionists, pricing policies, operational methods, technical processes
and other business affairs and methods and other information not available to
the public or in the public domain (hereinafter referred to as “Confidential
Information”). In recognition of the foregoing, Employee covenants and agrees
that, except as required by Employee’s duties to the Company, Employee has and
will keep secret all Confidential Information and will not, directly or
indirectly, either during her employment or for a period of one (1) year
thereafter, disclose or disseminate to anyone or make use of, for any purpose
whatsoever, any Confidential Information, and upon termination of Employee’s
employment, Employee will promptly deliver to the Company all tangible materials
containing Confidential Information (including all copies thereof, whether
prepared by Employee or others) which Employee may possess or have under
Employee’s control.

c. Employee acknowledges that the services to be rendered by Employee are
special, unique and extraordinary, that the restrictions contained in this
Section 7 are reasonable and necessary to protect the legitimate business
interests of the Company and that the Company would not have entered into this
Agreement in the absence of such restrictions. By reason of the foregoing,
Employee consents and agrees that if Employee violates any of the provisions of
this Section 7, the Company would sustain irreparable harm and, therefore,
irrevocably and unconditionally agrees that in addition to any other remedies
which the Company may have under this Agreement or otherwise, all of which
remedies shall be cumulative, the Company shall be entitled to apply to any
court of competent jurisdiction for preliminary and permanent injunctive relief
and other equitable relief. In the event that any of the provisions of this
Section 7 hereof should ever be adjudicated to exceed the time, geographic,
service, or other limitations permitted by applicable law in any jurisdiction,
then geographic, service, or other limitations permitted by applicable law.

d. In the event of any breach or violation of the restriction contained in
Section 7.a. above, the period therein specified shall abate during the time of
any violation thereof and that portion remaining at the time of commencement of
any violation shall not begin to run until such violation has been fully and
finally cured.

8. Survival. The provisions of Section 7 shall survive the termination of this
Agreement for any reason whatsoever.

--------------------------------------------------------------------------------

9. Miscellaneous.

a. Any notice authorized or required to be given or made by or pursuant to this
Agreement shall be made in writing and either personally delivered or mailed by
overnight express mail to the respective address of the party to receive such
notice designated below the signature of such party hereto, or to such other
address as a party may specify by notice to the other parties hereto.

     b. This Agreement cancels and supersedes any and all prior agreements and
understandings between or among any or all of the parties hereto with respect to
the employment by or obligations of Employee to any thereof (except the attached
Stock Option Agreement). This Agreement constitutes the entire agreement among
the parties with respect to the matters herein provided, and no modification or
waiver of any provision hereof shall be effective unless in writing and signed
by the parties hereto.

     c. All of the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto. Any reference in this Agreement to the Company shall be deemed
to include the Company, MedQuist Inc. and all direct and indirect subsidiaries
of MedQuist Inc. and each of the predecessors, successors, assigns, officers and
directors of the foregoing.

     d. In consideration of the execution and delivery of this Agreement and the
grant of options contemplated hereunder, Employee hereby releases and discharges
the Company from any and all causes of action, whether in law or in equity,
direct or indirect, known or unknown, matured or unmatured (hereinafter
“claims”), which the Employee ever had or now has against the Company to the
extent it arises from circumstances occurring on or prior to the date of this
Agreement. This release shall inure to the benefit of any current or former
shareholder of Signal Transcription Network, Inc., and its parents and
subsidiaries, and officers and directors of any of the foregoing. This release
specifically includes, but is not limited to: (i) any and all claims for wages,
benefits or other remuneration (including without limitation salary, stock,
options, commissions, royalties, license fees, health and welfare benefits,
vacation pay, personal time and bonuses); (ii) any and all claims for wrongful
discharge and breach of contract (whether express or implied), and implied
covenants of good faith and fair dealing; (iii) any and all claims for alleged
employment discrimination on the basis of age, race, color, religion, sex,
national origin, veteran status, and/or handicap, in violation of any federal,
state or local statute, ordinance, judicial precedent or executive order,
including but not limited to claims for discrimination under the following
statutes: Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000eet seq.,
the Civil Rights Act of 1866, 42

--------------------------------------------------------------------------------

U.S.C. §1981, the Age Discrimination in Employment Act, as amended, 29 U.S.C.
§621et seq., the Older Workers Benefit Protection Act, the Rehabilitation Act of
1972, as amended, 29 U.S.C. §701et seq. And any similar act under laws of
applicable states; (iv) any and all claims under any federal or state statute
relating to employee benefits or pensions; (v) any and all claims in tort
(including, but not limited to, any claims for misrepresentations, defamation,
interference with contract or prospective economic advantage, intentional
infliction of emotional distress and negligence); and (vi) any and all claims
for attorney’s fees and costs.

     e. If any provision of this Agreement or application thereof to anyone or
under any circumstances is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application and shall not invalidate or
render unenforceable such provision or application in any other jurisdiction.

     f. No remedy conferred upon any party by this Agreement is intended to be
exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to any other remedy given hereunder or now
or hereafter existing at law or in equity. No delay or omission by any party in
exercising any right, remedy or power hereunder or existing at law or in equity
shall be construed as a waiver thereof, and any such right, remedy or power may
be exercised by the party possessing the same from time to time and as often as
may be deemed expedient or necessary by such party in its sole discretion.

     g. This Agreement may be executed in several counterparts, each of which is
an original. It shall not be necessary in marking proof of this Agreement or any
counterpart hereto to produce or account for any of the other counterparts.

10. Controlling Law. The validity, interpretation, construction, performance and
enforcement of this Agreement shall be governed by the laws of the State of New
Jersey without regard to its conflict of laws provision.

IN WITNESS WHEREOF, Employee has hereunto set Employee’s hand and the Company
has caused this instrument to be duly executed as of the day and year first
above written.

--------------------------------------------------------------------------------

ROBIN STULTS

--------------------------------------------------------------------------------

SIGNAL TRANSCRIPTIONS NETWORK, INC.     By:

--------------------------------------------------------------------------------

John A. Donohoe, Jr., President and COO Five Greentree Centre Suite 311 Marlton,
NJ 08053

--------------------------------------------------------------------------------